DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 07/15/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112 rejection and it has been withdrawn.
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 9 and 10 of the remarks, that one of ordinary skill in the art would not have found it obvious to modify the pore size of Silvestrini with the pore size of Marshall. Applicant alleges that the “pore size of Marshall is only applicable to an implant shaped/dimensioned according to Marshall” (pg. 9) and that modifying Silvestrini to have the pore size of Marshall would render Silvestrini unsatisfactory for its intended purpose (pg. 10). However, this is not found persuasive. Marshall teaches a porous material for use in ocular treatment devices with a mean pore diameter between 25 microns and 30 microns (¶ [0064-0065]). Silvestrini also teaches an ocular treatment device that is made of a porous material (¶ [0026, 0059]). As such, one of ordinary skill in the art would be motivated to look to other ocular treatment devices that are also made of porous materials to find alternative porous materials or pore sizes that may improve fluid transfer. There is no specific teaching in Marshall that that the pores of Marshall would not function properly in a device with a different size, shape, or structure. While Marshall states in ¶ [0101] that “With the dimensions given, resistance of these devices to flow into the footplate area, through the neck and then exiting from the body has been measured as between 0.6 and 0.3 mmHg pressure drop at a flow rate of 1 μl/min,” this does not indicate that the pores only result in a biologically appropriate flow rate when used in a device with the dimensions of Marshall. As such, there is no reason to believe that the pore size of Marshall, when used in Silvestrini, would not allow fluid to drain through the implant. Although the shapes, sizes, and internal structure of Silvestrini and Marshall are different, one of ordinary skill in the art would still find it obvious to utilize the known biocompatible porous material of Marshall instead of the porous material of Silvestrini to ensure the device of Silvestrini/Marshall drains fluid at a desired, biologically appropriate, rate.
Applicant also argues on page 11 of the remarks that the markers along Silvestrini are used to assist the user in positioning the implant within the anterior chamber and the desired location within the supraciliary space. However, this is not persuasive. Silvestrini clearly indicates in the specification that the method of use involves “passing the implant along a pathway from the anterior chamber into the supraciliary and or suprachoroidal space; positioning the implant in a first position such that a first portion of the fluid passageway communicates with the anterior chamber and a second portion of the fluid passageway communicates with the supraciliary and or suprachoroidal space to provide a fluid passageway between the supraciliary and or suprachoroidal spaces and the anterior chamber,” (¶ [0037], emphasis added). This “and or suprachoroidal spaces” language is present throughout Silvestrini’s specification, such as in ¶ [0037-0042, 0053, 0078, 0081, 0085, 0090, 0094, 0098]). Although ¶ [0072] discusses implants with markers and describes an implant that is implanted into the anterior chamber and the supraciliary space, it is clear from the specification as a whole that an implant with markers can also be placed into the anterior chamber and the suprachoroidal space. Therefore, Silvestrini does teach an implant that extends into the suprachoroidal space and comprises a marker or markers thereon located in proximity to a proximal end of the implant.
Applicant did not present arguments regarding Silvestrini/Marshall disclosing a rectangular cross section. The below rejection indicates that Silvestrini teaches both oval and rectangular cross sections as possible configurations.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 39, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestrini (US 2012/0310137) in view of Marshall et al (US 2012/0302861).
Regarding Claim 37, Silvestrini discloses an intraocular implant (400, Fig. 3D) configured for implantation into a suprachoroidal space of the eye (¶ [0037]; the implant is placed such that is passes through the anterior chamber and into the suprachoroidal space) and for providing a drainage pathway between the anterior chamber of the eye to a sub-scleral area of the eye beyond the trabecular meshwork and extends into the suprachoroidal space (Fig. 10B, which shows the implant in place within the eye, shows that the implant provides a drainage pathway from the anterior chamber AC to the sub-scleral S area of the eye; since ¶ [0037] indicates the implant is passed along into the suprachoroidal space, the implant will necessarily extend beyond the trabecular meshwork and extend into the suprachoroidal space), wherein the implant (400, Fig. 3D) does not contain a lumen (¶ [0059], Fig. 3D; no lumen is present and the implant is described as a “single component porous body”) and comprises:
a biocompatible polymer scaffold (¶ [0054]) that defines an array of interconnected pores (¶ [0026, 0059]; the implant is made from an open-cell porous material and therefore the pores are interconnected);
wherein the implant (400, Fig. 3D) has a substantially cylindrical shape (¶ [0031]; the implant can be an elongate cylinder) with an oval or rectangular cross-section (¶ [0042]; the implant can have an oval or rectangular cross-sectional shape) that is compressible within a lumen of a hollow shaft for retaining the implant (¶ [0059, 0067]; the implant is compressible so that it fits within the delivery tube for implantation); and
wherein the implant (400, Fig. 3D) comprises a marker or markers thereon located in proximity to a proximal end (¶ [0072]; there is a marker placed on the anterior chamber portion of the implant to ensure the correct amount if implant is placed within the anterior chamber, specifically there is a marker on the anterior chamber portion that is intended to align with the iris root to ensure the appropriate amount of the implant remains within the anterior chamber; ¶ [0116] of the published application indicates that the proximal end of the implant is placed within the anterior chamber, and therefore a marker on the end of the implant located within the anterior chamber can be considered in proximity to a proximal end).
Silvestrini is silent whether the pores have a mean diameter from 25 μm to 36 μm. While Claim 5 of Silvestrini indicates that the mean pore size for the outer surface of the implant is between 20 and 60 μm, this does not indicate the mean pore size for all of the pores in the implant.
Marshall teaches a device for glaucoma treatment, thus being in the same field of endeavor, where the device is made of a biocompatible porous material with a mean pore diameter in the range between 25 microns and 36 microns (¶ [0064-0065]; the preferred mean diameter of the pores is between 25 microns and 30 microns, which is within the claimed range). The pores allow fluid to enter the drainage device and move from the anterior chamber to the sclera and choroid where it is then returned to systemic circulation; pores of sufficient size are required to allow for this fluid flow at a correct rate to not result in inadequate or too much drainage (¶ [0114]).
Therefore, it would have been obvious to simply substitute the undisclosed pore size of Silvestrini for the pore size in the range of 25 microns to 36 microns of Marshall (as motivated by Marshall ¶ [0064-0065]). As the pores allow for fluid drainage from the anterior chamber to the posterior portion of the eye, a sufficient size is required to allow for this fluid flow without providing too much or too little drainage (as motivated by Marshall ¶ [0114]). Since Marshall teaches that these pore sizes allow for effective fluid drainage, and Silvestrini intends to cause effective fluid drainage, one of ordinary skill would find it obvious to utilize the size of the pores of Marshall with the pores of Silvestrini.
Regarding Claims 39 and 40, Silvestrini further discloses the implant has a length between 3 mm and 9 mm (¶ [0100]; one embodiment uses a length of 7.5 mm which is within the claimed range).
Silvestrini/Marshall is silent whether the implant has a thickness within the range of 0.3 mm and 1 mm, specifically 0.6 mm, and a width between 0.6 mm and 2 mm, specifically 1.1 mm, and a length of 5 mm.
However, Silvestrini does disclose the range of implant length being between 3 mm and 9 mm and the range of cross-sectional area being within 0.1 mm2 to 3.0 mm2 (¶ [0100]), and that the cross section of the implant being oval (¶ [0042]). It is well known in the art that the size of biomedical implants is a result effective variable, where changing the dimensions results in an implant that fits patients with differing anatomies with the least amount of disruption or discomfort. Therefore, it would have been obvious to one of ordinary skill in the art to modify the implant of Silvestrini/Marshall by making the width be within the range of 0.5 mm and 2 mm, specifically 1.1 mm, and the thickness be within the range of 0.3 mm and 1 mm, specifically 0.6 mm, and making the length specifically 5 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is additionally supported by the specific claimed length and the cross-sectional area of the specific claimed thickness and width from Claim 40 both being within the recited acceptable ranges of length and cross-sectional area of Silvestrini. Applicant places no criticality on these claimed values, simply stating that the implant “may” utilize the claimed ranges for the dimensions and that a “preferred embodiment” has the specific recited dimensions (Specification, pg. 22).
Regarding Claim 42, Silvestrini further discloses a deployment device (delivery system 800, Fig. 12A) for the implant (400, Fig. 3D).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781